Case 19-15092-JDW    Doc 30    Filed 05/27/20 Entered 05/27/20 14:47:43     Desc Main
                              Document      Page 1 of 3



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: JIM D. BOST, JR.                                    CASE NO: 19-15092
       DEBTOR                                              CHAPTER 7


              APPLICATION FOR EMPLOYMENT OF ATTORNEY


      COMES NOW, William L. Fava, Attorney for the Chapter 7 Trustee for the

bankruptcy estate of the above named debtor and files this application for the

employment of William B. Palmertree with the law firm of Graves Palmertree,

PLLC, as attorney for the Trustee, and in support thereof states as follows:

      1.    That in order to facilitate his duties as Trustee, it is necessary for the

Trustee to employ counsel to represent the Estate in the foreclosure of two pieces

of real estate located in Tate County.

      2.    Debtor owns real estate that he attempted to sell to Roger Elvir

through an owner financed transaction.

      3.    Upon information and belief, Mr. Elvir still owes a substantial amount

on the real estate debts and is in default pursuant to the underlying notes and

deeds of trust.

      4.    There is significant equity in the real estate that will benefit the

bankruptcy estate. In order to properly administer these assets it is necessary to

pursue foreclosure actions against Mr. Elvir.

      5.    Mr. Palmertree and his firm represent no interest adverse to the

estate, and employment would be in the best interest of this estate. To the best of

their knowledge, they have no connections with the Debtors, Creditors, or any
Case 19-15092-JDW    Doc 30     Filed 05/27/20 Entered 05/27/20 14:47:43   Desc Main
                               Document      Page 2 of 3



other Parties-in-Interest, their respective attorneys and accountants, the United

States Trustee or any person employed in the Office of the United States Trustee,

except that Mr. Palmertree was previously retained by creditor Sycamore Bank in

this bankruptcy case. See attached Affidavit marked Exhibit A.

      6.    Mr. Palmertree, out of an abundance of caution, has obtained the

consent of Sycamore Bank to represent the estate in these foreclosure actions.

      7.    The attorneys will accept only such compensation as this Court

deems just and fair upon application being made with this Court. However, a

copy of the proposed contract to hire the attorneys in this case is attached and

marked Exhibit B.

      WHEREFORE, the undersigned requests that he be authorized to employ

William B. Palmertree with the law firm of Graves Palmertree, PLLC, as attorney

for the Trustee as set forth above with compensation to be fixed by the Court, after

proper application therefor.

      RESPECTFULLY submitted, this the 27th day of May, 2020.

                                       ___/s/William L. Fava        _____
                                       WILLIAM L. FAVA (MSB# 101348)
                                       Chapter 7 Trustee and Attorney at Law

P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 19-15092-JDW   Doc 30     Filed 05/27/20 Entered 05/27/20 14:47:43   Desc Main
                              Document      Page 3 of 3



                         CERTIFICATE OF SERVICE

      I, William L. Fava, Chapter 7 Trustee, do hereby certify that I have this

day mailed a true and correct copy of the above Application to Employ to the

following:

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      All Parties on Matrix

DATED: May 27, 2020



                                            ___/s/William L. Fava _____
                                            WILLIAM L. FAVA
                                            Chapter 7 Trustee

P.O. Box 783
Southaven, MS 38671
(662) 536-1116
